STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    January 26, 2017
               Plaintiff-Appellee,

v                                                                   No. 328331
                                                                    Wayne Circuit Court
ELLIOT RIVERS, also known as, MELVIN                                LC No. 14-008795-01-FH
JONES,

               Defendant-Appellant.


Before: SAAD, P.J., and METER and MURRAY, JJ.

PER CURIAM.

       Defendant appeals as of right from his conviction following a jury trial of first-degree
home invasion, MCL 750.110a(2). The court sentenced defendant as a third-offense habitual
offender, MCL 769.11, to 36 months’ to 20 years’ imprisonment. We affirm.

        Defendant’s neighbor, Jerome Brown, requested that defendant retrieve his pit bull from
Brown’s yard. Defendant approached defendant’s front door, pushed in a glass or plastic portion
of the door, and entered Brown’s home. When Brown asked defendant to leave, defendant
punched Brown. Brown retrieved a knife from his kitchen and stabbed defendant, who briefly
backed out of the home onto the front porch, but then defendant again entered Brown’s home.
Brown testified that he tried to stab defendant again, but defendant deflected the knife, which hit
defendant above his eyebrow. After defendant left the home a second time, Brown went to a
neighbor’s home to call the police. He described defendant to the responding officers, and they
returned with defendant in a police car after canvassing the neighborhood. Brown confirmed
that defendant was the man who entered his home and punched him.

        Defendant first contends that the trial court failed to comply with the requirements of
case law and the court rules when it secured his waiver of the right to counsel. This Court
reviews de novo whether a defendant waived his Sixth Amendment right to counsel, but reviews
for clear error any factual findings underlying the trial court’s decision. People v Williams, 470
Mich 634, 640-641; 683 NW2d 597 (2004). We give due respect to the trial court’s assessment
of credibility. Id. “Clear error exists if the reviewing court is left with a definite and firm
conviction that a mistake has been made.” People v Johnson, 466 Mich 491, 497-498; 647
NW2d 480 (2002). Defendant also contends that the court failed to reaffirm his decision to
waive the right to counsel at all subsequent proceedings. However, defendant did not preserve

                                                -1-
this issue below, so our review is for plain error affecting substantial rights. People v Carines,
460 Mich 750, 763; 597 NW2d 130 (1999); People v Lane, 453 Mich 132, 140; 551 NW2d 382
(1996).

        A person accused of a crime and facing the possibility of incarceration has a
constitutional right to have the assistance of a lawyer at every critical stage of the criminal
process. Williams, 470 Mich at 641. “The United States Constitution does not, however, force a
lawyer upon a defendant; a criminal defendant may choose to waive representation and represent
himself.” Id.

        When confronted with a defendant who wishes to represent himself or herself, a trial
court must determine that the three requirements stated in People v Anderson, 398 Mich 361; 247
NW2d 857 (1976), have been met: the court must ensure that the defendant’s request is
unequivocal; that he or she “is asserting the right knowingly, intelligently, and voluntarily after
being informed of the dangers and disadvantages of self-representation;” and that the defendant’s
self-representation “will not disrupt, unduly inconvenience, and burden the court and the
administration of the court’s business.” People v Willing, 267 Mich App 208, 219; 704 NW2d
472 (2005). Similarly, a trial court “may not permit the defendant to make an initial waiver of
the right to . . . a lawyer” unless the trial court first advises him or her “of the charge, the
maximum possible prison sentence . . . , any mandatory minimum sentence . . . , and the risk
involved in self-representation,” and offers “the defendant the opportunity to consult with a
retained lawyer or, if the defendant is indigent, the opportunity to consult with an appointed
lawyer.” MCR 6.005(D).

       Trial courts must substantially comply with the requirements stated in Anderson and
MCR 6.005(D). People v Adkins (After Remand), 452 Mich 702, 726; 551 NW2d 108 (1996),
overruled in part on other grounds by Williams, 470 Mich at 641 n 7. “Substantial compliance
requires that the court discuss the substance of both Anderson and MCR 6.005(D) in a short
colloquy with the defendant, and make an express finding that the defendant fully understands,
recognizes, and agrees to abide by the waiver of counsel procedures.” Adkins, 452 Mich at 726-
727. “The nonformalistic nature of a substantial compliance rule affords the protection of a strict
compliance rule with far less of the problems associated with requiring courts to engage in a
word-for-word litany approach.” Id. at 727. The Michigan Supreme Court has stated that the
substantial compliance standard “protects the vital constitutional rights involved while avoiding
the unjustified manipulation which can otherwise throw a real but unnecessary burden on the
criminal justice system.” Id. (citation and quotation marks omitted).

        Appointed counsel Richard Glanda initially represented defendant, but the trial court
allowed Glanda to withdraw after defendant filed a grievance against him. The court then
appointed attorney Charles Longstreet to represent defendant, and after defendant expressed a
desire to represent himself, the court advised defendant to consult with Longstreet about this
decision and indicated it would address the matter later. Longstreet represented defendant at a
subsequent pretrial hearing without complaint, and, at another pretrial hearing, defendant
affirmed that he wanted Longstreet to represent him.

        At a final conference before trial, defendant refused to state whether he was accepting or
rejecting the prosecution’s plea offer and twice stated that he wanted to represent himself. The

                                                -2-
court relieved Longstreet of his defense duties, but Longstreet nevertheless continued to
advocate for defendant. Longstreet convinced defendant to answer the court’s question;
defendant then asserted that he was rejecting the prosecution’s plea offer. Defendant again
asserted that he wanted to represent himself, and the court stated that Longstreet was free to go.
However, Longstreet asserted that he could function as defendant’s standby counsel, and the
court agreed. Thereafter, the court allowed defendant to represent himself and argue motions
asserting that the court lacked jurisdiction and that the court had violated his right to a speedy
trial. The prosecutor then noted that the court needed to further address the waiver of counsel.

         The court inquired if defendant understood that he had the right to have a lawyer
appointed, and defendant asserted that he understood. Defendant agreed that he had indicated
previously in writing and on the record that he wanted to represent himself. The court explained
that it would be unable to assist him and that he would be held to the same standard as a lawyer
if he represented himself; defendant asserted that he understood. The court informed defendant
that he would have to abide by the rules of evidence and by the court rules; defendant again
affirmed that he understood. The court inquired whether defendant believed he could adequately
represent himself without a lawyer, and defendant raised concerns about his lack of access to
legal resources while in jail. The court suggested that defendant could consult with standby
counsel Longstreet about legal resources, and defendant stated that he was open to that
arrangement. The court inquired whether defendant understood that he would be opposed by a
“seasoned prosecutor,” and he stated that he understood. The court informed defendant that the
situation was “very serious” and there were “very serious charges” levied against him, indicated
that he was a third-offense habitual offender, and warned that the “sentencing guidelines are very
high.” Defendant affirmed that he understood and still desired to represent himself.

        Defendant has presented us with no basis for reversal in connection with his waiver of
counsel. Defendant unequivocally asserted, several times, that he wanted to represent himself.
Defendant knowingly, intelligently, and voluntarily waived his right to counsel after being
informed of the dangers of self-representation. The court warned defendant that he would have
to follow the rules of evidence and the court rules, that the court could not assist him, and that he
would face a “seasoned prosecutor.” Defendant affirmed that he had indicated in writing and on
the record that he desired self-representation. The court also verified that defendant was not
under the influence of any substances that could affect his ability to make decisions. In short, the
court apprised defendant of the perils of self-representation such that defendant waived his right
to counsel knowingly, intelligently, and voluntarily. The court stated that it had no “doubt in
[defendant’s] competence . . . .” With regard to the third prong of Anderson, there was no
evidence (and defendant points to none) to indicate that defendant would burden the court.

        The sole argument concerning MCR 6.005(D) that defendant makes on appeal is that
“[t]he trial court did not advise [d]efendant of the maximum possible prison sentence . . . .”
Under the specific circumstances of this case, we find no basis for reversal. In Adkins, 452 Mich
at 731, the Court found adequate compliance with MCR 6.005 when the trial court stated that a “
‘very serious case’ ” was at issue and where the possible punishment had been expressed to the
defendant at the arraignment. Here, the trial court twice noted the “very serious” nature of the
case. The court also stated that “very serious consequences” could result, that defendant’s
habitual offender status “enhances the penalty,” and that the “sentencing guidelines are very
high.” Defendant indicated that he understood and still wanted to represent himself. In a motion
                                                -3-
signed by defendant himself before the final conference, defendant acknowledged that he had
been arraigned on September 26, 2014; the register of actions indicates that the arraignment on
the warrant took place on that date. In addition, the register of actions indicates that defendant
was arraigned on the information on October 15, 2014. The warrant and information specified
the maximum penalty for the charge and also set forth the habitual offender enhancement. Under
these circumstances, we simply cannot find that defendant is entitled to appellate relief.

       Defendant contends that the trial court failed to reaffirm defendant’s waiver of the right
to counsel at each subsequent proceeding pursuant to MCR 6.005(E), which states:

               (E) Advice at Subsequent Proceedings. If a defendant has waived the
       assistance of a lawyer, the record of each subsequent proceeding (e.g.,
       preliminary examination, arraignment, proceedings leading to possible revocation
       of youthful trainee status, hearings, trial, or sentencing) need show only that the
       court advised the defendant of the continuing right to a lawyer’s assistance (at
       public expense if the defendant is indigent) and that the defendant waived that
       right. Before the court begins such proceedings,

               (1) the defendant must reaffirm that a lawyer’s assistance is not wanted; or

               (2) if the defendant requests a lawyer and is financially unable to retain
       one, the court must appoint one; or

               (3) if the defendant wants to retain a lawyer and has the financial ability to
       do so, the court must allow the defendant a reasonable opportunity to retain one.

              The court may refuse to adjourn a proceeding to appoint counsel or allow
       a defendant to retain counsel if an adjournment would significantly prejudice the
       prosecution, and the defendant has not been reasonably diligent in seeking
       counsel.

Unlike the rules relating to an initial waiver of counsel, the procedure outlined in MCR 6.005(E)
does not stem from any constitutional requirement. Lane, 453 Mich at 139.

        Although the trial court had defendant affirm that he wanted to represent himself at a
pretrial hearing, at trial, and at sentencing, the court did not fully comply with MCR 6.005(E)
because the court did not prompt this affirmation at certain other hearings and did not remind
defendant of the continuing right to a lawyer’s assistance. However, defendant has not
demonstrated that the trial court’s failures constitute plain error affecting his substantial rights
because defendant does not explain how the proceedings would have been different had
defendant been represented by counsel. See, generally, Lane, 453 Mich at 140, and Carines, 460
Mich at 763.

        Defendant also contends that the trial court violated MCR 6.005(E)(2) because it failed to
appoint an attorney for him at trial after he allegedly requested an attorney. Defendant initially
affirmed that he wanted to represent himself at trial. After jury selection concluded, defendant
told the trial court, “I don’t know if I want to participate in this.” The trial court told defendant

                                                -4-
to “think about it and . . . let us know when you get back from lunch,” adding, “I don’t know
how you’re going to represent yourself and not participate.” The trial court later explained that it
was in defendant’s best interest to participate because no one would question witnesses for him if
he decided not to participate. Defendant explained that he had “second thoughts” about
representing himself, and the court responded, “I tried to tell you that you shouldn’t represent
yourself but you were determined to represent yourself so finally I’m just letting you do what
you wanted.” After asserting that the “process [wasn’t] fair,” defendant stated, “so I think I
might be going back to allowing counsel to represent me.” The trial court responded, “[n]o,
that’s not how this works,” asserting that defendant had repeatedly requested that he be allowed
to represent himself. The court recalled that defendant had previously accused the court and
Longstreet of “conspiring” and forcing him to accept appointed counsel. The trial court
reiterated that the one thing defendant had been “steadfast in from the beginning” was his desire
to represent himself. The court noted that he had appointed two different lawyers for defendant
and that defendant had fired appointed counsel Longstreet “about three times . . . .” The court
stated that it had “gone above and beyond and you know it.” Thereafter, defendant continued to
represent himself at trial.

        Defendant contends that the trial court’s actions violated MCR 6.005(E)(2), which states
that “if the defendant requests a lawyer and is financially unable to retain one, the court must
appoint one.” However, defendant never affirmatively requested a lawyer. Defendant offered
equivocal declarations that he was having “second thoughts” about self-representation and stated
that “I think I might be going back to allowing counsel to represent me.” (Emphasis added.)
Defendant offered equivocations and never made an unambiguous request to be represented by
an attorney. We will not allow defendant to use gamesmanship in attempting to obtain appellate
relief with regard to a waiver of counsel. See, generally, People v Russell, 471 Mich at 182, 192;
684 NW2d 745 (2004). Significantly, the trial court specifically advised defendant immediately
before trial that he had access to two standby lawyers and that the court would allow recesses if
defendant needed to consult with them; the court then stated, “But you are representing yourself
today because that’s what you wanted, right?” and defendant answered, “Yes.” Finally, although
it is not crucial to our analysis, we note that “[t]he court may refuse to adjourn a proceeding to
appoint counsel if . . . an adjournment would significantly prejudice the prosecution, and the
defendant has not been reasonably diligent in seeking counsel.” MCR 6.005(E). Defendant’s
equivocal statements about counsel occurred after a significant part of trial (jury selection) had
already occurred, and defendant was not anywhere near “diligent” in seeking counsel and in fact
was quite the opposite: steadfast in his desire to represent himself. Under the specific
circumstances of this case, we find no basis for reversal.

        Defendant next argues that the trial court denied defendant his right to confront a witness
against him when the court, sua sponte, entered the report of Detroit Police Evidence Technician
David Andrews into evidence because he was not present to testify. This Court reviews
unpreserved claims of nonstructural, constitutional error for plain error. Carines, 460 Mich at
763; see also People v Shepherd, 472 Mich 343, 347; 697 NW2d 144 (2005).

       To avoid forfeiture under the plain error rule, three requirements must be met: 1)
       error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the
       plain error affected substantial rights. The third requirement generally requires a
       showing of prejudice, i.e., that the error affected the outcome of the lower court
                                                -5-
       proceedings. It is the defendant rather than the Government who bears the burden
       of persuasion with respect to prejudice. Finally, once a defendant satisfies these
       three requirements, an appellate court must exercise its discretion in deciding
       whether to reverse. Reversal is warranted only when the plain, forfeited error
       resulted in the conviction of an actually innocent defendant or when an error
       seriously affect[ed] the fairness, integrity or public reputation of judicial
       proceedings independent of the defendant’s innocence. [Carines, 460 Mich at
       763-764 (citations and quotation marks omitted.]

         The foundation of defendant’s appellate argument is faulty because he asserts that
Andrews was a “prosecutor witness . . . .” The transcript instead reveals that Andrews was on
defendant’s witness list. Defendant states that “[t]he error prejudiced [d]efendant because he
was not allowed to gain admissions for [sic] Officer Andrews that the evidence gathering in the
present case was woefully inadequate.” This argument simply does not indicate how the report
itself, even assuming its admission was plain error, was prejudicial. Defendant appears to be
making a roundabout argument that Andrews should have been compelled to appear, but his
appellate argument is inadequate in this respect; for example, he cites no law relating to
compulsory process. See, e.g., Mitcham v Detroit, 355 Mich 182, 203; 94 NW2d 388 (1959)
(discussing inadequate briefing). In addition, defendant used the report itself to cross-examine
the officer in charge and has not indicated how actual testimony from Andrews would have
further serviced him. We find no basis for reversal.

       Affirmed.



                                                           /s/ Henry William Saad
                                                           /s/ Patrick M. Meter
                                                           /s/ Christopher M. Murray




                                              -6-